Chief Justice Robertson,
delivered the opinion of the Court.
This writ of error is prosecuted to reverse an ordef of the county court, establishinga road.
There are several objections to the order, any one of which would be fatal to it. '
1st. The order, appointing viewers, states no reason which can authorise it.
2d. The report does not disclose the conveniences and inconveniences, public and private, which would result from establishing the road.
3d. The owners of the land, through which the road would pass, were not summoned to shew cause why it should not be established.
4th. The road was applied for, and established, not to promote the public convenience, but the interest and convenience of one individual.
It does not appear, that the public interest required it, but on the contrary, that it did not.
It is unnecessary to enforce the foregoingobjections by a reference to the statute, and the many decisions upon it by this court. That the law, for establishing *632roads renders each of the objections effectual, lias been too well settled, and is too well known, to need argument or citations.
Depew, for plaintiffs.
For the reasons, which have been suggested, the order of the county court is reversed and annulled..